Citation Nr: 0505061	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-41 594	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) 
in Boise, ID


THE ISSUE

Entitlement to payment for private emergency room treatment 
rendered on May 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 decision 
from the Boise, ID VAMC which denied payment for private 
medical care.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On an October 2004 VA Form 9, the veteran indicated that he 
wanted a Travel Board hearing.  In December 2004, he was sent 
a letter informing him of his option to have a Video 
Conference Board hearing.  He was given a form which asked 
him what type of hearing he wanted (i.e. Travel Board or 
Video Conference Board hearing).  The veteran responded that 
he wanted a Video Conference Board hearing instead of a 
Travel Board hearing.  The veteran has not been scheduled for 
this hearing.  The veteran must be schedule a Video 
Conference Board hearing prior to an adjudication of his 
appeal.  38 U.S.C.A. § 7107 (2004); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).  Accordingly, the case is 
remanded for the following action:

Schedule the veteran for a Video 
Conference Board hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




